DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: At least one installation device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification does not provide any detail of an installation device.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “at least one installation device” in line 9.  As described above, this phrase is interpreted under 35 USC 112f.  However, as also described above, the specification makes provides no description of the installation device mechanism.  Thus, it is unclear as to what constitutes at least one installation device.  For the purposes of this examination, this language will be interpreted as any device capable of attachment to a ceiling hanger.  
In addition, claim 1 recites, “a reduction in unwanted room acoustics” in line 13.  First, “unwanted room acoustics” is a relative term which renders the claim indefinite. The term “unwanted room acoustics” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is unwanted to one of ordinary skill may not be unwanted to another, and thus, the scope of the claim is unclear and indefinite.  For the purposes of this examination, this language will be interpreted as any room acoustics.  Second, the phrase, “reduction in…room acoustics” is indefinite and unclear, as there is no point of reference from which the reduction can be discerned.  For the purposes of this examination, this language will be interpreted as any reduction in any acoustics.  
In addition, claim 1 recites, “said top spine strut” in line 19-20.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “said at least one top spine strut” and will be intpereted as such.  
Claims 2 and 4-13 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0107718 in view of Mackett (US 2019/0127972), Flotre et al (“Flotre”) (US 2017/0044761) and Gillette et al (“Gillette”) (US 2018/0283004).
Re claim 1, Sato discloses a dynamic acoustic curved ceiling baffle (Fig. 3, Fig. 7, [0001]), comprising: 
	a first sidewall (2), said first sidewall (2) comprising at least one first sidewall kerf (5a, 5b), said at least one first sidewall kerf (5a, 5b) facilitating the curvature (Fig. 7, [0070]) of said first sidewall (2); 
a second sidewall (3), said second sidewall (3) comprising at least one second sidewall kerf (6a, 6b), said at least one second sidewall kerf (6a, 6b) facilitating the curvature (Fig. 7, [0070]) of said second sidewall (3); 
	but fails to disclose a top spine, said top spine comprising at least one top spine strut, said at least one top spine strut used in conjunction with said top spine to hold the first sidewall and second sidewall in a curved position, at least one installation device being located on the top end of the dynamic acoustic curved ceiling baffle, said at least one installation device being integral with the dynamic acoustic curved ceiling baffle for attachment to a ceiling, wherein said first sidewall, said second sidewall and said top spine combine to create an air gap, said air gap creates a reduction in unwanted room acoustics, wherein said first sidewall, said second sidewall, said top spine, said top spine strut all comprise PET Felt material.
However, Mackett discloses a top spine (120b), said top spine (120b) comprising at least one top spine strut (250), said at least one top spine strut (250) used in conjunction with said top spine (120b) to hold the first sidewall (110, Sato: 2) and second sidewall (110, Sato: 3) in a curved position (Sato: Fig. 7).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato with a top spine, said top spine comprising at least one top spine strut, said at least one top spine strut used in conjunction with said top spine to hold the first sidewall and second sidewall in a curved position as disclosed by Mackett in order to hold the baffle in place with respect to the spine ([0042]), while utilizing a frame/spine which imparts rigidity and strength to the ceiling baffle.  
In addition, Flotre discloses at least one installation device (16) being located on the top end (see [0026] disclosing 14 as a ceiling) of the dynamic acoustic curved ceiling baffle (11), said at least installation device (16) being integral with (where “integral” is defined as “essential to completeness” per Merriam-Webster dictionary) the dynamic acoustic curved ceiling baffle (11) for attachment to a ceiling hanger (16 can be attached to a ceiling), wherein said first sidewall (Sato: 2), said second sidewall (Sato: 3) and said top spine (Mackett: 12b) combine to create an air gap (13), said air gap (13) creates a reduction in unwanted room acoustics (as 11 is sound absorbing).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato at least one installation device being located on the top end of the dynamic acoustic curved ceiling baffle, said at least one installation device being integral with the dynamic acoustic curved ceiling baffle for attachment to a ceiling as disclosed by Flotre in order to mount the baffle to a surface ([0026]), as is very well known and common in the art.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato wherein said first sidewall, said second sidewall and said top spine combine to create an air gap, said air gap creates a reduction in unwanted room acoustics as disclosed by Flotre in order to reduce weight, by controlling acoustics with air instead of insulation, foam, or another material.  
In addition, Gillette discloses wherein said first sidewall (Sato: 2), said second sidewall (Sato: 3), said top spine (Mackett: 120b), said top spine strut (Mackett: 250) all comprise PET Felt material (Gillette: [0036], [0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato wherein said first sidewall, said second sidewall, said top spine, said top spine strut all comprise PET Felt material as disclosed by Gillette in order to use a lightweight, easy to cut and handle material, as are well known benefits of PET material.  Moreover, it is noted that Gillette is relied upon disclosing the PET felt is a known material in acoustic panels and baffles.  Therefore, for the reasons above, it would have been obvious to modify the structure of Sato and Mackett with the claimed material.  
Re claim 2, Sato as modified discloses the dynamic acoustic curved ceiling baffle of claim 1, Mackett discloses further comprising a bottom spine (120d), said bottom spine (120d) comprising at least one bottom spine strut (250), said at least one bottom spine strut (250) used in conjunction with said bottom spine (120d) to hold the first sidewall (110, Sato: 2) and second sidewall (110, Sato: 3) in said curved position (Sato: Fig. 7).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato with a bottom spine, said bottom spine comprising at least one bottom spine strut, said at least one bottom spine strut used in conjunction with said bottom spine to hold the first sidewall and second sidewall in said curved position as disclosed by Mackett in order to hold the baffle in place with respect to the spine ([0042]), while utilizing a frame/spine which imparts rigidity and strength to the ceiling baffle.  
Re claim 4, Sato as modified discloses the dynamic acoustic curved ceiling baffle of claim 2, wherein said first sidewall, said second sidewall, said top spine, said at least one top spine strut, said bottom spine and said at least one bottom spine strut comprise PET Felt material (see above with respect to Gillette), all the foregoing having a thickness of 9 millimeters (Gillette: [0038]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato wherein said first sidewall, said second sidewall, said top spine, said at least one top spine strut, said bottom spine and said at least one bottom spine strut comprise PET Felt material (see above with respect to Gillette), all the foregoing having a thickness of 9 millimeters as disclosed by Gillette in order to use a lightweight, easy to cut and handle material, as are well known benefits of PET material. 
Re claim 9, Sato as modified discloses the dynamic acoustic curved ceiling baffle of claim 2, but fails to disclose wherein said at least one locking mechanism comprises PET Felt material.
However, Gillette discloses wherein said at least one locking mechanism (Flotre: 16) comprises PET Felt material (Gillette: [0036], [0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato wherein said at least one locking mechanism comprises PET Felt material as disclosed by Gillette in order to use a lightweight, easy to cut and handle material, as are well known benefits of PET material.  Moreover, it is noted that Gillette is relied upon disclosing the PET felt is a known material in acoustic panels and baffles.  Therefore, for the reasons above, it would have been obvious to modify the structure of Flotre with the claimed material.  


Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0107718 in view of Mackett (US 2019/0127972), Flotre et al (“Flotre”) (US 2017/0044761), Gillette et al (“Gillette”) (US 2018/0283004) and Murao (US 10,094,108).
At the outset, it is noted that the features of claims 10-13 are not described in the present specification, or shown in the present figures.  However, [0014] of the present specification incorporates by reference US 10,508,444 which shows and describes these features.  
Re claim 11, Sato as modified discloses the dynamic acoustic curved ceiling baffle of claim 1, but fails to disclose wherein said at least one installation device comprises at least one magnet.
However, Murao discloses wherein said at least one installation device comprises at least one magnet (Col 4 lines 53-56).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato wherein said at least one installation device comprises at least one magnet as disclosed by Murao in order to prevent the panels from loosening in a seismic event, and to allow for simple attachment and disconnection without the use of additional tools.  
Re claim 12, Sato as modified discloses the dynamic acoustic curved ceiling baffle of claim 1, but fails to disclose wherein said at least one installation device comprises at least one cable gripper.
However, Murao discloses wherein said at least one installation device comprises at least one cable gripper (Col 4 lines 53-56, such as hook and loop).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato wherein said at least one installation device comprises at least one cable gripper as disclosed by Murao in order to prevent the panels from loosening in a seismic event, and to allow for simple attachment and disconnection without the use of additional tools.  
Re claim 13, Sato as modified discloses the dynamic acoustic curved ceiling baffle of claim 1, but fails to disclose wherein said at least one installation device comprises at least one panel clip.
However, Murao discloses wherein said at least one installation device comprises at least one panel clip (Col 4 lines 53-56).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato wherein said at least one installation device comprises at least one panel clip as disclosed by Murao in order to prevent the panels from loosening in a seismic event, and to allow for simple attachment and disconnection without the use of additional tools.  


Allowable Subject Matter
Claims 5-6, 7-8, 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	
Response to Arguments 
Information Disclosure Statement:  No remarks or IDS has been provided and thus, the objection above is maintained.  
Objections to the Claims:  Applicant’s argument with respect to the claim objections is persuasive and objection to the claims is hereby withdrawn.
Claim Interpretation:  Applicant’s argument with respect to the claim interpretations are noted but are not persuasive.  Applicant amended the language from “locking mechanism” to “installation device.”  “Installation device” still provides no structure related thereto.  Applicant contends that the feature pertaining to this is the “installation hardware” 40 in [0046].  But the specification makes no mention of what the installation hardware might be structurally.  Thus, the interpretation remains.  
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is partially persuasive and rejection of the claims pursuant to 35 USC 112 is hereby partially withdrawn, but for the rejections listed above.
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant first argues that Sato is a very different apparatus than the claimed invention because Sato includes a multilayer device having a hard and soft layer, the panel being filled with foam, and further argues that Sato fails to disclose an attachment device.  It is true that Sato is drawn to a different apparatus than the claimed invention.  That is the reasoning behind including secondary references, which disclose Sato’s shortcomings, and would have been obvious to a person having ordinary skill for the reasons stated above.  In addition, Sato is not relied upon as disclosing any attachment device.  
Applicant further contends that Sato fails to disclose the claimed air gap and is instead filled with foam.  Again, Sato is not relied upon disclosing this feature.
Applicant next argues that Mackett is substantially planar, and fails to disclose a second sidewall.  Mackett is not relied upon as disclosing the claimed curved shape, nor is Mackett relied upon as disclosing a second sidewall.
Applicant next argues that Mackett fails to disclose a mechanical interface to hold the acoustic tile in a curved position.  Mackett is not relied upon as disclosing any curved feature.  Sato discloses a curved baffle.  Mackett discloses a mechanical interface to hold the tile in position.  The combination of Sato and Mackett thus discloses the “mechanical interface to hold the acoustic tile in a curved position.”  
Applicant next argues Mackett fails to disclose the claimed features made from PET felt material. Mackett is not relied upon to modify Sato to be PET felt.  The question is not whether the features of Mackett can be made of PET felt, but whether that of Sato can be.  Mackett and reliance thereon are unrelated to the claimed features related to PET felt.  
Applicant next argues Flotre fails to disclose structure corresponding to the elements of claim 1, including a top spine, installment device, an air gap, etc.  Flotre is not relied upon as disclosing these claimed features.  
Applicant next argues that Page 11 of the office action attempts to stitch elements together from three references.  However, each reference discloses claimed features, and the office action provides rationale for why each would have been obvious to a person of ordinary skill.  Applicant has provided no remarks disputing this rationale.  There is no limit placed on the number of references relied upon.  As such, the prior art meets the claim.  
Applicant next argues that the office action is silent as to whether the device of page 11 would have any reasonable expectation of success, and that the combination is impermissible hindsight.  However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Moreover, the device of page 11 is exactly that of Applicant’s claimed device, through modification of Sato.  If necessarily follows that if Applicant’s claimed device has a reasonable expectation of success, than so must the device of page 11.  
Applicant next argues that it is impossible to combine the laminated hard and soft layers of Sato with the top straight frame piece of Mackett.  However, this is not the combination being made.  Mackett is relied upon, for  example, to show that it is known to use top spines in acoustic baffles.  Sato shows a curved baffle.  It follow, thus, that combination of Sato with the top spine of Mackett would provide for a curved top spine.  In addition, Applicant provides no evidence of why the combination is impossible.  It seems a person of ordinary skill simply could provide a top spine in Sato, as shown by Mackett, for the reasons stated above.  
Applicant’s arguments concerning the dependent claims are addressed in the above remarks and rejection.  
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635